PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of 				:
Mondello, et al.				:
Application No. 16/624,940			:	DECISION ON REQUEST 
Filed: December 20, 2019			:	UNDER 37 CFR § 5.25
Attorney Docket No. 1021.0130002[18-076500US]	:

Title: METHOD AND DEVICE TO ENSURE A SECURE MEMORY ACCESS

This is a decision on the “Request for Reconsideration of Petition under 37 CFR 5.25 in Response to Denial of Petition for Retroactive License under 37 CFR 5.25”, filed on June 9, 2022, that is being treated as a renewed petition pursuant to 37 C.F.R. § 5.25, seeking a retroactive license for foreign filing under 35 U.S.C. § 184.  

The petition under 37 CFR 5.25 is DISMISSED.

37 CFR § 5.25 requires the following:

	(a)	
A listing of each foreign country in which the unlicensed patent application material was filed.
The dates on which the material was filed in each country,
A verified statement (oath or declaration) containing:
An averment that the subject matter in question was not under a secrecy order at the time it was filed abroad, and that it is not currently under a secrecy order.
A showing that the license has been diligently sought after discovery of the proscribed foreign filing, and
An explanation of why the material was filed abroad through error without the required license under § 5.11 first having been obtained, and
The required fee (§ 1.17(g)).

(b) The explanation in paragraph (a) of this sec-tion must include a showing of facts rather than a mere allegation of action through error. The showing of facts as to the nature of the error should include statements by those per-sons having personal knowledge of the acts regarding filing in a foreign country and should be accompanied by copies of any necessary supporting documents such as letters of transmittal or instructions for filing. The acts which are alleged to constitute error should cover the period leading up to and including each of the proscribed foreign filings. 

The petition is dismissed at this time since the requirements of 37 CFR 5.25(a)(3) (iii) have not been fully met.  

As to the requirements of 37 CFR 5.25(a)(3)(iii), it is noted that the “Decision on Request under 37 CFR 5.25” mailed on April 15, 2022, required that a verified statement from the authorized representative of the applicant, Micron Technology, Inc. that instructed the filing of the proscribed application accompany the petition setting forth their understanding of circumstances under which the proscribed application was filed.  The verified statement was required to indicate whether, at the time proscribed application was filed, the authorized representative of the applicant was aware of the foreign filing license requirement.  Additionally, the “Decision on Request under 37 CFR 5.25” mailed on April 15, 2022, required applicant to inform the Office whether the filing of the subject proscribed application was the first occasion on which the applicant first filed an application in a foreign country where at least one inventor made an inventive contribution in the United States requiring a foreign filing license to be obtained.  The instant renewed petition was accompanied by verified statement from Frederico Pio, Senior Patent Attorney of Micron Semiconductor Italia S.R.L

I, the undersigned Federico PIO, am an Italian and European patent attorney. 

From 2011 to 2019 I have been Senior Patent Attorney of Micron Semiconductor Italia S.R.L., an Italian controlled affiliate of Micron Technology Inc. (Micron). In that role instructed Italian Firm Botti & Ferrari to draft and file a PCT application in name of Micron for the invention in subject. 

Micron’s standard procedure is, and was at that time, to first file applications in the US so that no foreign filing license is needed. 

This application is one of some applications that were exceptionally filed with the International Bureau of WIPO, the applications naming two non-US-based co-inventors, both Italian citizens. 

This unusual occurrence led me to overlook co-inventorship by the US inventors of this application with corresponding need to request 2 foreign filing license to the USPTO and, when I signed the PCT Request form, I relied on Botti & Ferrari’s internal checks.

Verified Statement of Frederico Pio, filed June 9, 2022, p.1

The verified statement of Mr. Pio does expressly indicate whether Mr. Pio had knowledge of the United States foreign filing license requirement contemporaneous with his instruction to file the proscribed application. Neither does Mr. Pio’s verified statement inform whether the filing of the subject proscribed application was the first occasion on which the applicant first filed an application in a foreign country where at least one inventor made an inventive contribution in the United States requiring a foreign filing license to be obtained. The renewed petition is required to be accompanied by a verified statement from Mr. Pio that addresses the aforementioned points.

Further, as to the requirements of 37 CFR 5.25(a)(3)(iii), the “Decision on Request under 37 CFR 5.25” mailed on April 15, 2022, required the applicant and/or Botti & Ferrari to explain the procedures for ensuring that, where necessary, a foreign filing license is obtained prior to an application being filed, the checks that were in place to prevent an application from being filed without the required foreign filing license having been obtained and why such checks failed in this instance.  The verified statements of Mario Botti and Stefania Spinelli, filed on June 9, 2022, speak to the procedures of Botti & Ferrari for obtaining a foreign filing license where such is necessary; however, the verified statement of Frederico Pio does not explain whether the applicant had procedures for obtaining a foreign filing license where necessary and states only that the “[…] the standard procedure is…to first file applications in the US so that no foreign filing license is necessary.” It is noted that circumstances of the filing of the subject proscribed PCT application did not fall within the applicant’s standard procedure, however. It is also noted that, at least by November 27, 2018, Mr. Pio was aware of the inventive contribution of an inventor located in the United States as demonstrated by “Annex d” that accompanied the instant renewed petition.  In view of the aforementioned, Mr. Pio is required to file a supplemental verified statement that:

1) informs what the procedures of the applicant were, if any, for obtaining a foreign filing license, where such is necessary, prior to an application being filed and to inform of any checks that were in place to prevent an application from being filed without the required foreign filing license having been obtained and why such checks failed in this instance. If the applicant had no stated procedures for obtaining a foreign filing license at the time the proscribed application was filed, the renewed petition must so state. 

2) informs whether Mr. Pio had any communication or discussions with employees of the applicant or with Botti & Ferrari prior to the filing of the proscribed application regarding the implications of the inventive contribution of an inventor located in United States or the United States foreign filing license requirement.  

3) informs whether Mr. Pio had knowledge contemporaneous with his instruction to file the proscribed application of the provisions of 37 CFR 5.12, for obtaining an expedited foreign filing license.

Accordingly, the provisions of 37 CFR § 5.25 have not been fully met.  The petition is dismissed.  In the absence of response within two months of the mailing date of this decision, such dismissal will be made final and the final action under 35 U.S.C. 185 will be taken.  Extensions of time may be obtained under 37 CFR 1.136(a).  

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Commissioner for Patents
			United States Patent and Trademark Office
			Box 1450
			Alexandria, VA 22313-1450
			
By facsimile:		(571) 273-8300
			Attn:	Office of Petitions

By internet:		EFS-Web

Telephone inquiries regarding this decision must be directed to the undersigned at (571) 272-3222. 

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET